

	

		II

		109th CONGRESS

		2d Session

		S. 2402

		IN THE SENATE OF THE UNITED STATES

		

			March 13, 2006

			Mr. Grassley (for

			 himself, Mr. Kyl,

			 Mr. Cornyn, Mr.

			 DeWine, and Mr. Graham)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To improve the prohibitions on money laundering, and for

		  other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Combating Money Laundering and

			 Terrorist Financing Act of 2006.

		IMoney

			 laundering

			101.Specified

			 unlawful activitySection

			 1956(c)(7) of title 18, United States Code, is amended to read as

			 follows:

				

					(7)the term

				specified unlawful activity means—

						(A)any act or

				activity constituting an offense in violation of the laws of the United States

				or any State punishable by imprisonment for a term exceeding 1 year; and

						(B)any act or

				activity occurring outside of the United States that would constitute an

				offense covered under subparagraph (A) if the act or activity had occurred

				within the jurisdiction of the United States or any

				State;

						.

			102.Making the

			 domestic money laundering statute apply to reverse money

			 laundering and interstate transportation

				(a)In

			 generalSection 1957 of title

			 18, United States Code, is amended—

					(1)in the heading,

			 by inserting or in support

			 of criminal activity after specified unlawful

			 activity;

					(2)in subsection

			 (a), by striking Whoever and inserting the following:

						

							(1)Whoever

							;

				and

					(3)by adding at the

			 end the following:

						

							(2)Whoever—

								(A)in any of the circumstances set forth

				in subsection (d)—

									(i)conducts or attempts to conduct a

				monetary transaction involving property of a value that is greater than

				$10,000; or

									(ii)transports, attempts to transport,

				or conspires to transport property of a value that is greater than

				$10,000;

									(B)in or affecting interstate commerce;

				and

								(C)either—

									(i)knowing that the property was

				derived from some form of unlawful activity; or

									(ii)with the intent to promote the

				carrying on of specified unlawful activity;

									shall be fined under this title, imprisoned for a

				term of years not to exceed the statutory maximum for the unlawful activity

				from which the property was derived or the unlawful activity being promoted, or

				both..

					(b)Chapter

			 AnalysisThe item relating to section 1957 in the table of

			 sections for chapter 95 of title 18, United States Code, is amended to read as

			 follows:

					

						

							1957. Engaging in monetary transactions in

				property derived from specified unlawful activity or in support of criminal

				activity.

						

						.

				103.Procedure for

			 issuing subpoenas in money laundering cases

				(a)In

			 generalSection 986 of title 18, United States Code, is amended

			 by adding at the end the following:

					

						(e)Procedure for

				Issuing SubpoenasThe Attorney General, the Secretary of the

				Treasury, or the Secretary of Homeland Security may issue a subpoena in any

				investigation of a violation of sections 1956, 1957 or 1960, or sections 5316,

				5324, 5331 or 5332 of title 31, United States Code, in the manner set forth

				under section

				3486.

						.

				(b)Grand jury and

			 trial subpoenasSection 5318(k)(3)(A)(i) of title 31, United

			 States Code, is amended—

					(1)by striking

			 related to such correspondent account;

					(2)by striking

			 or the Attorney General and inserting , the Attorney

			 General, or the Secretary of Homeland Security; and

					(3)by adding at the

			 end the following:

						

							(iii)Grand jury or

				trial subpoenaIn addition to a subpoena issued by the Attorney

				General, Secretary of the Treasury, or the Secretary of Homeland Security under

				clause (i), a subpoena under clause (i) includes a grand jury or trial subpoena

				requested by the

				Government.

							.

					(c)Fair credit

			 reporting act amendmentSection 604(a)(1) of the Fair Credit

			 Reporting Act (15 U.S.C. 1681b(a)(1)) is amended—

					(1)by striking

			 or; and

					(2)by inserting

			 before the period the following: , or an investigative subpoena issued

			 under section 5318 of title 31, United States Code.

					(d)Obstruction of

			 justiceSection 1510(b) of

			 title 18, United States Code, is amended—

					(1)in paragraph

			 (2)(A), by inserting or an investigative subpoena issued under section

			 5318 of title 31, United States Code after grand jury

			 subpoena; and

					(2)in paragraph

			 (3)(B), by inserting , an investigative subpoena issued under section

			 5318 of title 31, United States Code, after grand jury

			 subpoena.

					(e)Right to

			 financial privacy actSection 1120 of the Right to Financial

			 Privacy Act of 1978 (12 U.S.C. 3420) is amended—

					(1)in subsection

			 (a)(1), by inserting or to the Government after to the

			 grand jury; and

					(2)in subsection

			 (b)(1), by inserting , or an investigative subpoena issued pursuant to

			 section 5318 of title 31, United States Code, after grand jury

			 subpoena.

					104.Transportation

			 or transhipment of blank checks in bearer formSection 5316 of title 31, United States

			 Code, is amended by adding at the end the following:

				

					(e)Monetary

				instruments with amount left blankFor purposes of this section,

				a monetary instrument in bearer form that has the amount left blank, such that

				the amount could be filled in by the bearer, shall be considered to have a

				value equal to the highest value of the funds in the account on which the

				monetary instrument is drawn during the time period the monetary instrument was

				being transported or the time period it was negotiated or was intended to be

				negotiated.

					.

			105.Bulk cash

			 smugglingSection 5332(a) of

			 title 31, United States Code, is amended—

				(1)in subsection

			 (b)(1), by striking 5 years and inserting 10

			 years; and

				(2)by adding the end

			 the following:

					

						(d)Investigative

				authorityViolations of this section may be investigated by the

				Attorney General, the Secretary of the Treasury, the Secretary of Homeland

				Security, and the Postal

				Service.

						.

				106.Violations

			 involving commingled funds and structured transactionsSection 1957(f) of title 18, United States

			 Code, is amended—

				(1)in paragraph (2) by striking

			 and at the end;

				(2)in paragraph (3),

			 by striking the period and inserting a semicolon; and

				(3)by adding at the

			 end the following:

					

						(4)the term

				monetary transaction in criminally derived property that is of a value

				greater than $10,000 includes—

							(A)a monetary

				transaction involving the transfer, withdrawal, encumbrance or other

				disposition of more than $10,000 from a bank account in which more than $10,000

				in proceeds of specified unlawful activity have been commingled with other

				funds;

							(B)a series of

				monetary transactions in amounts under $10,000 that exceed $10,000 in the

				aggregate and that are closely related to each other in terms of such factors

				as time, the identity of the parties involved, the nature and purpose of the

				transactions, and the manner in which they are conducted; and

							(C)any financial

				transaction covered under section 1956(j) that involves more than $10,000 in

				proceeds of specified unlawful activity; and

							(5)the term

				monetary transaction involving property of a value that is greater than

				$10,000 includes a series of monetary transactions in amounts under

				$10,000 that exceed $10,000 in the aggregate and that are closely related to

				each other in terms of such factors as time, the identity of the parties

				involved, the nature and purpose of the transactions, and the manner in which

				they are

				conducted.

						.

				107.Charging money

			 laundering as a course of conduct

				(a)In

			 generalSection 1956 of title 18, United States Code, is amended

			 by adding at the end the following:

					

						(j)Multiple

				violationsMultiple violations of this section that are part of

				the same scheme or continuing course of conduct may be charged, at the election

				of the Government, in a single count in an indictment or

				information.

						.

				(b)ConspiraciesSection

			 1956(h) of title 18, United States Code, is amended by striking or

			 section 1957 and inserting , section 1957, or section

			 1960.

				108.Illegal money

			 transmitting businesses

				(a)Technical

			 amendments

					(1)In

			 generalSection 1960 of title 18, United States Code, is

			 amended—

						(A)in the heading by

			 striking unlicensed and inserting

			 illegal;

						(B)in subsection

			 (a), by striking unlicensed and inserting

			 illegal;

						(C)in subsection

			 (b)(1), by striking unlicensed and inserting

			 illegal; and

						(D)in subsection

			 (b)(1)(C), by striking to be used to be used and inserting

			 to be used.

						(2)Chapter

			 AnalysisThe item relating to section 1960 in the table of

			 sections for chapter 95 of title 18, United States Code, is amended to read as

			 follows:

						

							

								1960. Prohibition of illegal money

				transmitting

				businesses.

							

							.

					(b)Definition of

			 business To include informal value transfer systems and money brokers for drug

			 cartelsSection 1960(b) of title 18, United States Code, is

			 amended—

					(1)in paragraph (2),

			 by striking and at the end;

					(2)in paragraph (3),

			 by striking the period and inserting ; and; and

					(3)by adding at the

			 end the following:

						

							(4)the term

				business includes any person or association of persons, formal or

				informal, licensed or unlicenced, that provides money transmitting services on

				behalf of any third party in return for remuneration or other

				consideration.

							.

					(c)Prohibition of

			 unlicensed money transmitting businessesSection 1960(b)(1)(B) of

			 title 18, United States Code, is amended by inserting the following before the

			 semicolon: , whether or not the defendant knew that the operation was

			 required to comply with such registration requirements.

				(d)Authority To

			 investigateSection 1960 of title 18, United States Code, is

			 amended by adding at the end the following:

					

						(c)Authority To

				investigateViolations of this section may be investigated by the

				Attorney General, the Secretary of the Treasury, and the Secretary of Homeland

				Security.

						.

				109.Knowledge that

			 the property is the proceeds of a specific felony

				(a)Proceeds of a

			 felonySection 1956(c)(1) of title 18, United States Code, is

			 amended by inserting , and regardless of whether or not the person knew

			 that the activity constituted a felony before the semicolon at the

			 end.

				(b)Intent To

			 conceal or disguiseSection 1956(a) of title 18, United States

			 Code, is amended—

					(1)in paragraph

			 (1)(B)(i), by striking specified unlawful activity and inserting

			 some form of unlawful activity; and

					(2)in paragraph

			 (2)(B)(i), by striking specified unlawful activity and inserting

			 some form of unlawful activity.

					110.Extraterritorial

			 jurisdictionSection

			 1956(f)(1) of title 18, United States Code, is amended by inserting or

			 has an effect in the United States after conduct occurs in part

			 in the United States.

			111.Conduct in aid

			 of counterfeiting

				(a)In

			 generalSection 474(a) of title 18, United States Code, is

			 amended by inserting after the paragraph beginning Whoever has in his

			 control, custody, or possession any plate the following:

					

						Whoever, with intent to defraud, has custody,

				control, or possession of any material that can be used to make, alter, forge,

				or counterfeit any obligation or other security of the United States or any

				part of such obligation or security, except under the authority of the

				Secretary of the Treasury;

				or

						.

				(b)Foreign

			 obligations and securitiesSection 481 of title 18, United States

			 Code, is amended by inserting after the paragraph beginning Whoever,

			 with intent to defraud the following:

					

						Whoever, with intent to defraud, has custody,

				control, or possession of any material that can be used to make, alter, forge,

				or counterfeit any obligation or other security of any foreign government,

				bank, or corporation;

				or

						.

				(c)Counterfeit

			 actsSection 470 of title 18, United States Code, is amended by

			 striking or 474 and inserting 474, or

			 474A.

				(d)Materials used

			 in counterfeitingSection 474A(b) of title 18, United States

			 Code, is amended by striking any essentially identical and

			 inserting any thing or material made after or in the similitude of

			 any.

				IITechnical

			 amendments

			201.Technical

			 amendments to sections 1956 and 1957

				(a)Unlawful

			 activitySection 1956(c) of title 18, United States Code, is

			 amended—

					(1)in paragraph (2),

			 by striking conducts and inserting

			 conduct; and

					(2)in paragraph

			 (7)(F), by inserting , as defined in section 24(a) before the

			 semicolon.

					(b)Property from

			 unlawful activitySection 1957 of title 18, United States Code,

			 is amended—

					(1)in subsection

			 (a), by striking engages or attempts to engage in and inserting

			 conducts or attempts to conduct; and

					(2)in subsection

			 (f)—

						(A)in paragraph (2),

			 by striking and at the end;

						(B)in paragraph (3),

			 by striking the period and inserting ; and; and

						(C)by adding at the

			 end the following:

							

								(4)the term

				conduct has the meaning given such term under section

				1956(c)(2).

								.

						

